Citation Nr: 0630661	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  06-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for insomnia.

3.  Entitlement o service connection for a left hip disorder.

4.  Entitlement to service connection for hypertension as 
secondary to service-connected rheumatic fever.   

5.  Entitlement to service connection for a vision disability 
as secondary to service-connected rheumatic fever.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart disability 
to include rheumatic heart disease.

7.  Entitlement to service connection for a heart disability 
to include rheumatic heart disease.



8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left internal intracanalicular tumor mass as secondary to 
service-connected rheumatic fever.  

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension on a direct basis.  

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for a disorder claimed 
as multiple joint pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of service connection for a heart disability to 
include rheumatic heart disease; whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a left internal intracanalicular 
tumor mass as secondary to service-connected rheumatic fever; 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension on a direct basis; and whether new and material 
evidence has been received to reopen the claim of service 
connection for a disorder claimed as multiple joint pain, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Depression is not attributable to service.  

2.  Insomnia is not due to a disease entity or injury which 
is attributable to service.  

3.  A left hip disability is not attributable to service and 
arthritis was not manifest within one year of service.  

4.  Hypertension is not etiologically related to service-
connected rheumatic fever.  

5.  Cataracts and diabetic retinopathy were not manifest 
during service, are not otherwise related to service, and are 
not etiologically related to service-connected rheumatic 
fever.

6.  In an August 1995 rating decision, the RO denied service 
connection for rheumatic heart disease.  A notice of 
disagreement was not received within the subsequent one-year 
period.

7.  Evidence submitted since the RO's August 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Insomnia was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  A left hip disability was not incurred in or aggravated 
by service and arthritis of the left hip may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

4.  Hypertension is not proximately due to or aggravated by 
the veteran's service-connected rheumatic fever.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310(a) 
(2005).  

5.  An eye disability to include cataracts and diabetic 
retinopathy was not incurred or aggravated in active service, 
and is not proximately due to or aggravated by the veteran's 
service-connected rheumatic fever.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).  

7.  The RO's August 1995 rating decision which denied service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).

8.  New and material evidence has been received since the 
RO's August 1995 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in January 2003 and January 2005 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

With regard to the issue of service connection for 
hypertension, the VCAA letter was sent after the initial 
adjudication of that claim.  However, the claimant was also 
made aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim and that the claimant should provide any relevant 
evidence in the claimant's possession.  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated in the April 2005 rating decision and further 
addressed in the February 2006 statement of the case (SOC).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of psychiatric problems to 
include depression, of insomnia, a left hip problem, any 
tumor, or any eye problem.  The veteran's blood pressure 
reading in August 1942 was 120/80; in February 1943 was 
130/80; in April 1943 was 120/80; May 1953 was 120/70; and 
was 118/70 in June 1943.  

The veteran had rheumatic fever during service.  In May 1943, 
it was noted that the veteran's heart borders were within 
normal limits on percussion, the sounds were regular and of 
good quality, there were no murmurs, there was no friction or 
rub.  There was no pain, tenderness, redness, or swelling of 
any joint.  The differential blood count and sedimentation 
rate were normal.  The electrocardiogram was within normal 
limits.  The impression was rheumatic fever, convalescing.  
By June 1943, the veteran was ready for disposition.  At that 
time, the only evidence of cardiac involvement was the 
ventricular extra-systoles.  There was no enlargement and no 
murmurs.  This was not sufficient evidence to make a definite 
diagnosis of heart disease.  Thereafter, the veteran 
complained of joint pain.  The veteran was recommended for 
discharge due to rheumatic fever, bilateral hip joint, 
shoulders, and knees.  Chest x-rays were negative.  

In a July 1943 rating decision, service connection was 
granted for rheumatic fever, no apparent residuals.  

In February 1949, the veteran was seen at the Metropolitan 
Clinic which concluded that the veteran had myocardial 
weakness which was due to the rheumatic fever.  

In April 1949, the veteran was afforded a VA examination.  
The diagnosis was potential rheumatic heart disease, no 
activity at present time.  There were no residuals of 
rheumatic fever, clinically, at that time.  Blood pressure 
reading was 130/88.  

In March 1950, the veteran was seen by R.E.B., M.D., who 
opined that the veteran had neurocirculatory asthenia and 
cardiac neurosis.  There was no organic heart disease.  His 
blood pressure was 132/96.  A master two step 
electrocardiogram was done and was within normal limits.  

In March 1975, a VA record noted that the veteran had 
rheumatic fever, by history.  His blood pressure was 140/100.  
In May 1975, the veteran was afforded a VA examination.  
There was a questionable faint systolic mitral murmur heard 
only on standing.  Blood pressure readings were 154/100, 
154/104, and 164/110.  

In a March 1987 report, W.N.P., it was noted that over the 
past 10 to 15 years, the veteran had increasing symptoms 
relative to rheumatic heart disease.  The veteran 
demonstrated easy fatigability as well as migratory 
arthralgia of shoulders, knee, and other joints.  

In May 1987, the veteran was afforded a VA examination.  The 
examiner noted that the veteran had a history of rheumatic 
heart disease.  Currently, he had hypertension as well as 
degenerative arthritis of the cervical spine, the lumbar 
spine, and possibly the left knee.  

In a June 1987 rating decision, the RO denied service 
connection for rheumatic heart disease, spine disability, 
left knee disability, and hypertension.  The denial of 
service connection for rheumatic heart disease was based on a 
finding that the inservice findings indicated that there was 
insufficient evidence to make a definitive diagnosis of heart 
disease during service.  The denial of the other disabilities 
was based on a finding that they were not related to service.  

A June 1987 private report, received thereafter, noted that 
the veteran was seen for a hypoglycemic episode.  It was 
noted that his blood pressure was 140/96.

In February 1994, the veteran was treated by G.D.B., M.D., 
who noted that the veteran had angina.  It was noted that the 
veteran had rheumatic fever during service.  His risk factors 
were a history of hypertension and diabetes.  An 
echocardiogram revealed left ventricular hypertrophy.  

In August 1994, the veteran was afforded a VA examination.  
The diagnosis was angina.  It was noted that the veteran had 
exertional angina which was stable.  The electrocardiogram 
revealed no evidence of a previous infarct, however, a stress 
echocardiogram revealed some question of ischemia as well as 
some mild left ventricular hypertrophy.  The veteran's 
presumed coronary artery disease, however, would be related 
to his diabetes and hypertension, and not his rheumatic heart 
disease in 1943.  The residuals of significant rheumatic 
fever are valvular lesions and there were no valvular lesions 
shown on echocardiogram.  

In May 1995, the veteran was afforded another VA examination.  
He was diagnosed as having chronic stable angina pectoris and 
single vessel occlusive artery disease as shown on cardiac 
catherization.  This examiner also indicated that there were 
no valvular lesion and no valvular heart disease.  It was 
noted that the veteran had thickened mitral leaflets which 
might be a consequence of rheumatic fever, however, they had 
not resulted in any hemodynamic valvular lesions.  

In a June 1995 rating decision, service connection for a 
joint condition was denied on the basis that the service 
medical records to include Surgeon General reports were 
negative for such joint condition.  In addition, the RO 
determined that there was no clear and unmistakable error 
(CUE) in the August 1975 rating decision which denied service 
connection for hypertension.

In July 1995, the veteran underwent a magnetic resonance 
imaging (MRI) of the brain which revealed an oval soft tissue 
enhancing mass in the proximal portion of the left internal 
auditory canal which most likely represented an acoustic 
neuroma.  Subsequent records revealed that the tumor was 
benign.  

In an August 1995 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for rheumatic heart disease and 
hypertension, but the claims were denied on the merits.  
Also, service connection for a joint condition was denied.  
Rheumatic heart disease was denied as there was no inservice 
or post-service diagnosis.  Service connection for 
hypertension was denied as the service medical records were 
negative, there were no manifestations within one year of 
separation, and the first diagnosis was in 1975.  Service 
connection for a joint condition was denied as there were no 
manifestations during service or within one year thereof.  

In a December 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for hypertension.  

Thereafter, an October 1995 medical report of T.C., M.D., was 
received in which she noted that the veteran was initially 
diagnosed with hypertension in the 1950's by a physician who 
is now deceased.  It was also noted that the veteran had 
recently been diagnosed as having a small tumor between his 
sinus and left ear.  

In a January 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for hypertension.  

Thereafter, private medical records were received which 
showed that the veteran was hospitalized in May 1983.  It was 
noted that he had mild hypertension.

Thereafter, VA records dated in 1995 and 1996 were received.  
It was noted that the veteran's tumor was classified as an 
acoustic schwannoma of the 8th nerve.  

In a July 1997 decision, the Board denied service connection 
for a chronic joint disease on the basis that inservice joint 
pains were acute symptoms of rheumatic fever and that a 
chronic joint disability as the result of service-connected 
rheumatic fever or as the result of service had not been 
demonstrated.  The Board also determined that there was no 
CUE in the August 1975 RO decision which denied service 
connection for hypertension.  The Board also referred the 
issue of service connection for hypertension for a statement 
of the case as a notice of disagreement had been received to 
the August 1995 RO decision to reopen the claim of service 
connection, but deny the claim on the merits.  The RO never 
took any action in that regard.  

In August 2000, medical records from R.T.T., M.D., were 
received which showed that the veteran had a one year history 
of suspected orthostasis or orthostatic hypotension; general 
fatigue of unclear etiology, could be sinus bradycardia; and 
a history of hypertension and rheumatic fever.  

In October 2000, the veteran underwent an echocardiogram 
which revealed that the left atrium was moderately to 
severely dilated; concentric left ventricular hypertrophy, 
moderate to severe; and that overall left ventricular 
systolic function was normal.  An October 2000 MRI of the 
brain showed that the left intracanalicular schwannoma was 
stable. 

The veteran's daughter submitted a letter stating that the 
veteran was discharged from service due to his rheumatic 
fever.  

VA medical records were received dated from 1994 to 2005.  
These records showed that the veteran has been seen for 
complaints of depression and insomnia since the 2000's.  The 
veteran reported that the insomnia had been present for most 
of his life.  The veteran's left intracanalicular schwannoma 
remained stable.  The veteran had eye complaints since the 
mid-1990's with diagnoses of diabetic retinopathy and 
cataracts.  The veteran was also seen for osteoarthritic 
changes in the left hip, as shown on x-ray.  The veteran was 
treated for complaints of joint pain of the shoulders, knees, 
left wrist, and right hip.  The veteran was seen for cardiac 
problems, but was not diagnosed as having rheumatic heart 
disease.  The veteran was noted to have hypertension.  

In November 2005, Dr. D.R. submitted a letter in which he 
enclosed copies of the veteran's abnormal EKGs.  He noted 
that the veteran had a first degree AV block which was 
assumed to have formed due to scar tissue caused by rheumatic 
fever.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
psychosis, arthritis, a brain tumor, valvular heart disease, 
and hypertension will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Further, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Depression

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of psychiatric disease or 
injury.  Following service, a psychosis was not manifest nor 
diagnosed within one year of separation from service.  

Post-service, the record reflects that over five decades 
after the veteran's separation from service, he was diagnosed 
as having depression.  There is no competent medical evidence 
relating depression to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report symptoms 
of feeling depressed, he does not have medical expertise to 
link the depression to service.  He cannot provide a 
competent opinion regarding diagnosis and causation.  

In sum, the competent evidence does not establish that 
psychiatric disability or disease began in service or within 
one year of separation.  Thus, there was no chronic 
psychiatric disability shown during service.  Further, there 
is no continuity of symptomatology following service.  There 
is no record of any continuous symptoms from his separation 
from service onward.  Rather, the record establishes that 
over 50 years after such separation, the veteran had 
depression.  Despite the veteran's contentions that his 
depression is due to service, the record is devoid of 
supporting evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Insomnia

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of insomnia.  

Post-service, the record reflects that over five decades 
after the veteran's separation from service, he complained of 
having insomnia.  He reported that he had had insomnia most 
of his life.  There is no competent medical evidence relating 
insomnia to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report symptoms 
of insomnia, he does not have medical expertise to link the 
insomnia to service.  He cannot provide a competent opinion 
regarding diagnosis and causation.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131. Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran only has complaints of insomnia.  
He does not have a current diagnosis of underlying pathology 
for the insomnia which is etiologically linked to service by 
competent evidence.  To the extent that the insomnia may be 
related to depression, depression has not been service-
connected.  

In sum, the competent evidence does not establish that 
insomnia is due to a disease entity or injury which began in 
service.  Thus, there was no chronic psychiatric disability 
shown during service.  Further, there is no continuity of 
symptomatology following service for a disease entity 
manifest by insomnia.  There is no record of any continuous 
symptoms from separation from service onward.  Rather, the 
record establishes that over 50 years after such separation, 
the veteran had complaints of insomnia.  Despite the 
veteran's contentions that his insomnia is due to disease 
entity from service, the record is devoid of supporting 
evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Left Hip

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of left hip disease or 
injury.  Following service, arthritis was not manifest nor 
diagnosed within one year of separation from service.  

Post-service, the record reflects that over five decades 
after the veteran's separation from service, he was diagnosed 
as having osteoarthritic changes of the left hip.  There is 
no competent medical evidence relating a left hip disability 
to service or establishing that arthritis was manifest within 
one year of separation from service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report symptoms 
of feeling left hip discomfort, he does not have medical 
expertise to link the any left hip disability to service.  He 
cannot provide a competent opinion regarding diagnosis and 
causation.  

In sum, the competent evidence does not establish that a left 
hip disability or disease began in service or within one year 
of separation.  Thus, there was no chronic left hip 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that over 50 
years after such separation, the veteran had osteoarthritic 
changes of the left hip.  Despite the veteran's contentions 
that his left hip disability to include arthritis is due to 
service, the record is devoid of supporting evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Hypertension Secondary To Rheumatic Fever

As noted, in an August 1995 rating decision, the RO 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for hypertension, 
but denied service connection for hypertension on the merits.  
A notice of disagreement was received in August 1995.  

In a July 1997 decision, the Board referred the issue of 
service connection for hypertension for an SOC as a notice of 
disagreement had been received to the August 1995 RO denial.  
The RO never took any action in that regard.  Thus, the claim 
has been pending since the August 1995 denial.  The Board 
notes, however, that this claim pertained only to direct 
service connection.  The issue of secondary service 
connection was not adjudicated.  This is a new claim.  As 
indicated below, the issue of direct service connection for 
hypertension (on a new and material basis as the Board has 
not considered that matter) is being remanded because further 
action is necessary prior to appellate review.  The issue of 
entitlement to service connection for hypertension as 
secondary to service-connected rheumatic fever is ready for 
appellate review herein.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that the veteran cannot provide a competent opinion 
regarding diagnosis and causation.  

In a May 1987 VA examination report, hypertension was 
diagnosed.  However, the competent evidence does not 
establish that hypertension is etiologically rheumatic fever.  
Despite the veteran's contentions that his hypertension is 
due to rheumatic fever, the record is devoid of supporting 
evidence.  

Accordingly, secondary service connection is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Vision Disability

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of an eye disability.  

Post-service, the record reflects that over five decades 
after the veteran's separation from service, he was diagnosed 
as having cataracts and diabetic retinopathy.  There is no 
competent medical evidence relating cataracts and diabetic 
retinopathy to service, or establishing any etiological 
relationship between cataracts and diabetic retinopathy and 
the veteran's rheumatic fever.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report that he 
has vision problems, he does not have medical expertise to 
link the eye disabilities to service or to service-connected 
rheumatic fever.  He cannot provide a competent opinion 
regarding diagnosis and causation.  

In sum, the competent evidence does not establish that 
cataracts and diabetic retinopathy began in service or is 
related directly to rheumatic fever or is aggravated by 
rheumatic fever.  No chronic disability was shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that over 50 years after such 
separation, the veteran was diagnosed as having cataracts and 
diabetic retinopathy.  

Despite the veteran's contentions that his cataracts and 
diabetic retinopathy is due to rheumatic fever, the record is 
devoid of supporting evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.



New and Material Evidence

In an August 1995 rating decision, the RO denied service 
connection for rheumatic heart disease.  Rheumatic heart 
disease was denied as there was no inservice or post-service 
diagnosis.  A notice of disagreement was not received within 
the subsequent one-year period.  The RO's August 1995 rating 
decision which denied service connection for rheumatic heart 
disease is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence includes Dr. D.R.'s 
opinion that current heart disability is "assumed" related 
to inservice rheumatic fever.  The additional evidence is new 
and material.  It includes competent evidence that cures the 
prior evidentiary defect that there is no post-service 
diagnosis.  In addition, it links this diagnosis to an 
inservice event as well as to the currently service-connected 
rheumatic fever.

Evidence submitted since the RO's August 1995 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's August 1995 rating decision; thus, 
the claim is  reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


ORDER

Service connection for depression is denied.  

Service connection for insomnia is denied.  

Service connection for a left hip disability to include 
arthritis of the left hip is denied.  

Service connection for hypertension as secondary to service-
connected rheumatic fever is denied.  

Service connection for a vision disorder to include cataracts 
and diabetic retinopathy is denied.  

The application to reopen the claim of service connection for 
a heart disability to include rheumatic heart disease is 
granted.



REMAND

Heart Disability to Include Rheumatic Heart Disease

As noted, the issue of entitlement to service connection for 
a heart disability to include rheumatic heart disease, has 
been reopened.  Dr. D.R. opined that the veteran has a first 
degree AV block which was assumed to have formed due to scar 
tissue caused by rheumatic fever.  However, prior VA opinions 
indicated that the veteran does not have residuals of 
rheumatic fever.  As Dr. D.R. stated that this AV block is 
"assumed" to have formed due to scar tissue caused by 
rheumatic fever, it appears that this physician did not have 
the veteran's medical records to review prior to rendering an 
opinion.  As such, the Board finds that the veteran should be 
afforded a VA examination to determine the etiology of any 
current heart disability.  The examiner should specifically 
opine as to whether any current heart disability is related 
to the veteran's inservice rheumatic fever or otherwise 
related to service, and whether valvular heart disease was 
manifest within one year of separation.  

The Board is hereby notifying the veteran that he may provide 
Dr. D.R. with his medical records so that he may provide 
another medical opinion in which he indicates that all of the 
veteran's medical records were reviewed and cites to them in 
his report.  

Remaining New and Material Evidence Issues

The remaining issues that must be considered on a new and 
material basis are: service connection for a left internal 
intracanalicular tumor mass as secondary to service-connected 
rheumatic fever, service connection for hypertension on a 
direct basis, and service connection for a disorder claimed 
as multiple joint pain.  

Left internal Intracanalicular Tumor

In a March 2003 rating decision, service connection for left 
internal intracanalicular tumor to include as secondary to 
rheumatic fever was denied.  A timely appeal was not made.  
Although the veteran was issued a VCAA letter in January 2005 
which addressed new and material evidence, it was inadequate 
in light of new Court directives set forth below.   

Hypertension on a Direct Basis

As detailed above, the claim of whether new and material 
evidence has been received to reopen the claim of service 
connection for hypertension on a direct basis has been 
pending for some time.  The VCAA letter addressed secondary 
service connection.  The Board finds that although the RO 
reopened the claim, the Board must consider new and material 
evidence as an initial matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Thus, the veteran should be issued a 
VCAA letter which properly addresses new and material 
evidence per the directives below and which also addresses 
direct service connection.  

A Disorder Claimed as Multiple Joint Pain

In a July 1997 decision, the Board denied service connection 
for a chronic joint disease on the basis that inservice joint 
pains were acute symptoms of rheumatic fever and that a 
chronic joint disability as the result of service-connected 
rheumatic fever or as the result of service had not been 
demonstrated.  In the VCAA letters, this issue was not 
adequately addressed.  

Pertinent Court Directives

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with VCAA with regard to new 
and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence as to the applicable 
issues in the case at hand.  The failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because she or he 
would not know what evidence was needed to reopen her or his 
claim.  Accordingly, this case must be remanded for the 
claimant to be furnished specific notification of the reason 
for the prior final denial and of what constitutes material 
evidence.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The issues to be 
addressed are:

(1) service connection for a heart 
disability to include rheumatic heart 
disease, 

(2) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
left internal intracanalicular tumor mass 
as secondary to service-connected 
rheumatic fever,

(3) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
hypertension on a direct basis with 
notification as to both the new and 
material issue and the direct service 
connection issue.

The VCAA notice should include specific 
notice regarding why each claim was 
previously denied, and what constitutes 
material evidence for the purpose of 
reopening each claim.  

2.  The Board is hereby notifying the 
veteran that he may provide Dr. D.R. with 
his medical records so that he may 
provide another medical opinion in which 
he indicates that all of the veteran's 
medical records were reviewed and cites 
to them in his report.  

3.  Schedule the veteran for a VA heart 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should specifically opine as to 
whether any current heart disability is 
related to the veteran's inservice rheumatic 
fever or otherwise related to service, and 
whether valvular heart disease was manifest 
within one year of separation.  A rationale 
for any opinion expressed should be provided.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


